DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s response to Election filed on 10/12/2021. Claims 1-20 are pending. Claims 1-16 will be considered for examination and claims 17-20 are withdrawn from consideration. 


Specification
3.     	The specification is objected to for the following:
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
4.  	Claim 8 is objected to because of the following informalities: 
 	On [line 5] of claims 8, Examiner suggests changing “variable of the fist module” to -- variable of the first module--
It is understood as a minor typo however appropriate correction is required.


                                 Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a registration section that registers registration information in a database; a search section that searches the database in claim 1; the registration section registers, in the database in claims 2 and 3; the search section performs a search in claims 4 and 5; a supply section that builds an application in claim 7; the registration section further registers in claim 9; a testing section that tests operation of an application in claims 10 and 11; the testing section receives input data in claim 12.
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Applicants describe the device as being a computer (e.g., a buyer terminal 102 (e.g., PC, a tablet terminal, or a smartphone) and a seller terminal 101) at least paragraphs [0055-0057] of U.S. Publication Application 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

 6. 	Claims 1-5, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishioka, Yuhei (US 20150154683 A1).
	As in independent Claim 1, Nishioka teaches an information processing apparatus comprising: 

a search section that searches the database for a module having a related module function, on a basis of identification information regarding a product (see at least figs. 8-10, pars. 61-66, a search engine search the database for the module (e.g., product such as water purifier cartridge) having a related function based on the identification information of the module/product ).

 	As in Claim 2, Nishioka teaches all the limitations of Claim 1. Nishioka further teaches that the registration section registers, in the database, the registration information received from a first terminal of a seller of a module (see at least figs. 4-5, pars. 48, 52, 55,   the information of the product can be inputted/provided by a seller (e.g. shop)).  

 	As in Claim 3, Nishioka teaches all the limitations of Claim 1. Nishioka further teaches that the search section performs a search in the database on a basis of the identification information regarding the product and returns a result of the search to a second terminal of a buyer of a module (see at least figs. 8-10, pars. 61-66,  the search engine searches the product based on the identification information and returns a search result to a buyer as shown in fig. 10), the identification information regarding the 

 	As in Claim 4, Nishioka teaches all the limitations of Claim 1. Nishioka further teaches that the search section performs a search for candidate modules having an input variable common to an output variable of a module already searched for or candidate modules having an output variable common to an input variable of the module already searched for and presents the candidate modules to the second terminal (see at least figs. 8-10, pars. 61-66, the search engine returns the search result including a list of candidates modules/items to the buyers shown in fig. 10).  

 	As in Claim 5, Nishioka teaches all the limitations of Claim 4. Nishioka further teaches that the search section performs a search for candidate modules having a module function similar to a module function designated by the second terminal and presents the candidate modules to the second terminal (see figs. 10, pars. 58-59, 66-77, the search engine can search for the candidate modules/products having a function similar/related fiction to the module inputted by the buyer).

  	As in Claim 9, Nishioka teaches all the limitations of Claim 1. Nishioka further teaches that the registration section further registers, in the database, alias information regarding at least one of the input variable or the output variable of the module (see at least figs. 4-5, pars. 48, 52, 55, a production page stores information of product in a 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

7. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, Yuhei (US 20150154683 A1) in view of Silvestre et al. (US 2012/0226698 A1).
 	As in Claim 6, Nishioka teaches all the limitations of Claim 5. Nishioka further does not teach that the search section performs a module search on the second terminal on a basis of a similarity-degree search range that is parameter-adjusted in a sliding manner.  
 	However, in the same field of the invention, Silvestre teaches that the search section performs a module search on the second terminal on a basis of a similarity-degree search range that is parameter-adjusted in a sliding manner (figs. 3-6, pars. 44, 54, 56-57, 60, a system can receive user preferences or search criteria of similar sensory characteristic to match against products in a database using a slider to indicate a range or scale of the user preferences or search criteria of similar sensory characteristic).  
Nishioka with the indicating of the range of the similar characteristic using the slider taught by Silvestre to indicate the range of the similar characteristic using the slider when the device searches the module/product from the database comprising the registered products information. The motivation or suggestion would be to provide a slider for indicating a range of similar characteristic so that a user can easily modify the range of the similarity for searching products.


8. 	Claim 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, Yuhei (US 20150154683 A1) in view of Carter et al. (US 2008/0077479 A1)
	As in Claim 7, Nishioka teaches all the limitations of Claim 3. Nishioka does not teach a supply section that builds an application from a plurality of modules and supplies the application to the second terminal, the plurality of modules being selected by the second terminal on a basis of the result of the search performed by the search section.  
 	However, in the same filed of the invention, Carter teaches a supply section that builds an application from a plurality of modules and supplies the application to the second terminal, the plurality of modules being selected by the second terminal on a basis of the result of the search performed by the search section (see at least figs. 25-29, abstract, pars. 89-90, 93-96; further see pars. 98-99).
Nishioka with the building of the query of modules selected by the user taught by Carter to build the query of the modules selected by the user when the device searches the module/product from the database comprising the registered products information. The motivation or suggestion would be to build the query of the modules for effectively supply module/products to the user.

 	As in Claim 13, Nishioka teaches all the limitations of Claim 1. Nishioka does not teach teaches an optimization section that optimizes a module selected by the second terminal.  
 	However, in the same filed of the invention, Carter teaches an optimization section that optimizes a module selected by the second terminal (abstract, pars. 20-21, 137, an optimization tool module (e.g., optimizing fleet/ equipment deployment deployment) optimizes a module selected by a user).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the searching of the module/product from the database comprising the registered products information taught by Nishioka with the applying of the optimization to the module selected by the user taught by Carter to apply the optimization to the module when the device searches the module/product from the database comprising the registered products information. 

 	As in Claim 14, Nishioka-Carter teaches all the limitations of Claim 13. Nishioka-Carter further teaches that the optimization section optimizes the module on a basis of configuration information regarding a processor designated by the second terminal (Carter, abstract, pars. 20-21, 137).  


9. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, Yuhei (US 20150154683 A1) in view of Carter et al. (US 2008/0077479 A1) and further in view of Takashi et al. (JP2004185103 A, published on July 2, 2004).
 	As in Claim 8, Nishioka-Carter teaches all the limitations of Claim 7. Nishioka-Carter does not teach that a first module is connected to a second module having an input variable common to an output variable of the fist module after verifying earlier and later input/output states.  
 	However, in the same filed of the invention, Takash teaches that a first module is connected to a second module having an input variable common to an output variable of the fist module after verifying earlier and later input/output states (at least figs. 5, 8-14, pars. 50-51, 62, 65-67).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the searching of the module/product from the database comprising the registered products information taught by Nishioka with the building of the query of modules selected by the user Carter to connecting of the modules in the query/application/list taught by Takash to connect the modules in the query/application/list when the device searches the module/product from the database comprising the registered products information. The motivation or suggestion would be to provide a way to connect modules in the query/list so that all the related modules and data can be liked and easily retrieved from the database.


10. 	Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, Yuhei (US 20150154683 A1) in view of Shuiping, Li (JP2017117309 A, published on June 29, 2017).
As in Claim 10, Nishioka teaches all the limitations of Claim 3. Nishioka does not teach a testing section that tests operation of an application that is built from a plurality of modules selected by the second terminal.  
 	However, Shuiping teaches a testing section that tests operation of an application that is built from a plurality of modules selected by the second terminal (at least pars. 31, 40-41, 49-49, 54, a smartphone application test automation system/service that can test modules (e.g., applications) selected by a user).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the searching of the module/product from the database comprising the registered products information taught by Nishioka with the testing of the modules selected by the user taught by Shuiping to teste of the modules


 	As in Claim 11, Nishioka-Shuiping teaches all the limitations of Claim 10. Nishioka-Shuiping further teaches that the testing section tests the operation of the application by using test data uploaded from the second terminal and returns a result of the test to the second terminal (Shuiping, at least pars. 31, 40-41, 49-49, 54).  

 	As in Claim 12, Nishioka-Shuiping teaches all the limitations of Claim 10. Nishioka-Shuiping further teaches that the testing section receives input data for the application from the second terminal, operates the application, and returns output data of the application to the second terminal (Shuiping, at least pars. 31, 40-41, 49-49, 54).  


11. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, Yuhei (US 20150154683 A1) in view of Carter et al. (US 2008/0077479 A1) and further in view of Cella et al. (US 2018/0284735 A1).
 	As in Claim 15, Nishioka-Carter teaches all the limitations of Claim 13. Nishioka-Carter does not teaches that the module includes a neural network module, and the optimization section presents a trade-off with at least one of processing speed, power consumption, or recognition accuracy to the second terminal on a basis of a 
 	However, Cella teaches that the module includes a neural network module, and the optimization section presents a trade-off with at least one of processing speed, power consumption, or recognition accuracy to the second terminal on a basis of a designated combination of setting values of data types for parameter model compression of the neural network module that is set by the second terminal (at least pars. 924-925; further see par. 321).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the searching of the module/product from the database comprising the registered products information taught by Nishioka with applying of the optimization to the module selected by the user taught by Carter with the optimizing of the module using the neural network with the data sets taught by Cella to optimize the module using the neural network module when the device searches the module/product from the database comprising the registered products information. The motivation or suggestion would be to use the neural network module that may be trained by an optimization algorithm to effectively predict patterns or results.

 	Claim 16 is substantially similar to Claim 1 and rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144